Citation Nr: 1715722	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-25 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for the service-connected left shoulder strain (left shoulder disability).   

2.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected lumbar spine degenerative changes (lumbar spine disability).   

3.  Entitlement to a higher (compensable) initial disability rating for the service-connected pseudofolliculitis barbae (PFB).

4.  Entitlement to a higher (compensable) initial disability rating for the service-connected left ear hearing loss. 

5.  Entitlement to a higher (compensable) initial disability rating for the service-connected hypertension.

6.  Entitlement to a higher initial disability rating for the service-connected pes planus of the right foot (right foot disability), in excess of 0 percent from June 1, 2007 to May 15, 2012, and in excess of 10 percent from May 15, 2012.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1981 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for each of the disabilities listed on the title page, initially assigning a noncompensable (0 percent) disability rating for each disability effective June 1, 2007.  In a June 2009 rating decision, the Agency of Original Jurisdiction (AOJ) increased the disability rating for the left shoulder and lumbar spine disabilities from 0 percent to 10 percent each effective June 1, 2007.  In a March 2016 rating decision, the AOJ increased the disability rating for the right foot disability from 0 percent to 10 percent effective May 15, 2012.  Although higher ratings have been assigned for the left shoulder, lumbar spine, and right foot disabilities for all or part of the initial rating period on appeal, as reflected in the June 2009 and March 2016 rating decisions, the issues remain in appellate status as the maximum rating has not been assigned for the above-referenced disabilities for the entire initial rating period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In February 2014, the Board remanded the issues on appeal to the AOJ for additional development.  Because the Board is remanding the case for a Travel Board hearing, a discussion of AOJ compliance with the February 2014 Board decision is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is REMANDED to the AOJ. 


REMAND

Travel Board Hearing

A remand is required in this case to ensure that a Travel Board hearing before a Veterans Law Judge (VLJ) is provided, as requested by the Veteran.  On the July 2009 VA Form 9, the Veteran indicated a desire to provide testimony before a VLJ seated at the RO (a Travel Board hearing) in connection with this appeal.  See also November 2009 statement in lieu of VA Form 646; December 2009 VA Form 8.  The Veteran was scheduled for a Travel Board hearing on August 15, 2013, which was cancelled by the Veteran.  The Veteran then explained that he had to cancel the August 2013 Board hearing due to conflicting appointments and requested a new Travel Board hearing.  See October 2013 VA Form 21-0820.  

Because the Veteran has not yet been afforded the opportunity to appear for a Board hearing and has expressed a desire to present testimony before the Board in connection with this appeal, a remand to satisfy the hearing request is required.  As Travel Board hearings are scheduled by the RO, the issues on appeal should be returned to the RO to arrange for such a hearing unless the Veteran affirmatively indicates otherwise.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 3.103, 19.75, 19.76, 20.700, 20.703, 20.704 (2016).



Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing before a Veterans Law Judge in connection with this appeal.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




